Judgment entered November 26, 1969, unanimously modified on the law and the facts by vacating the judgment as against the defendant Rodolitz and dismissing the complaint as to him, and except as modified judgment affirmed, without costs and without disbursements. Even though the individual was neither -an officer nor a director of the corporate defendant, he was its sole stockholder and concededly its moving spirit. All of the acts done by him were on behalf of the corporation and the latter’s liability stems solely from those acts. The claim is based on an overcharge by the corporate defendant and no grounds for individual liability were established. Concur — Eager, J. P., McGivern, Markewich and Steuer, JJ.